Citation Nr: 1429643	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to carcinogens and hydrocarbons.  

2.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to prostate cancer.  

3.  Entitlement to service connection for incontinence and voiding dysfunction, claimed as secondary to prostate cancer.  

4.  Entitlement to a temporary total rating (TTR) because of treatment for a service-connected condition (prostatectomy surgery in October 2008) requiring convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he developed prostate cancer and the resulting secondary disabilities (ED and incontinence/voiding dysfunction) due to exposure to chemicals, carcinogens, jet fuels, and/or polycyclic hydrocarbons during his active service.  Specifically, he has asserted that this exposure was ongoing from 1976 through 2002 in his work around aircraft during service.  (His work with aircraft is corroborated in his personnel records.)  

The Veteran specifically notes that he was exposed to such chemicals as hydrazine, unsymmetrical dimethyl hydrazine, and beryllium, all of which are known carcinogens.  He argues that this exposure caused his prostate cancer which resulted in his ED and incontinence issues.  He also points to the gradual rising of his prostate specific antigen which was first demonstrated during service.  

In support of his claim, the Veteran has provided numerous internet medical articles or medical excerpts therefrom pertaining to developing cancer after exposure to various environmental hazards, to include chemicals/hydrocarbons.  Also, one excerpt reports that there is an association between diesel exposure at work and prostate cancer.  

Of record is the Veteran's October 2008 operative report and follow-up records as provided by his private physician.  The physician, R.F., M.D., also provided a post-surgical note in November 2008 wherein he noted that the Veteran reported exposure to polycyclic aromatic hydrocarbons (PAHs) which were known carcinogens.  He added that multiple studies have confirmed their association with increased risk of prostate cancer.  Given that the Veteran was treated for confirmed prostate cancer on final pathology and had exposure to these PAHs, there "may" be a link between his exposure and his disease state.  

VA records dated subsequent to his 2008 prostatectomy reflect that he had ED and some incontinence associated with this prostate cancer.  

The Board notes that the Veteran's claim of gradually rising elevated PSA levels and the development of prostate cancer was addressed by a VA staff physician in April 2009.  His opinion did not support the Veteran's claim.  He did not address whether the Veteran's exposure to chemical and/or carcinogens or other environmental hazards during service caused him to develop prostate cancer.  

In a March 2014 presentation submitted by The American Legion, it is asserted that the Veteran has never been provided an examination that fully discusses his condition and the etiology questions raised by his claim.  

The Board agrees that a contemporaneous and thorough VA examination of the Veteran by a medical specialist in oncology or other appropriate available medical specialist is necessary for the purpose of ascertaining the nature, extent of severity, etiology, and date of approximate onset of adenocarcinoma of the prostate and, if prostate cancer is found to be related to service, the relationship, if any, between prostate cancer and ED, incontinence and voiding dysfunction.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran's claim for a TTR as a result of his October 2008 prostatectomy surgery is held in abeyance as it is inextricably intertwined with the service connection issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any neccessary authorization or medical releases, the RO should secure and associate with the claims file legible copies of any outstanding VA or private outpatient and inpatient treatment records related to treatment for prostate cancer, ED, or incontinence or voiding dysfunction, that are not already on appeal.  

2.  Following completion of the above, the RO should arrange for an examination of the Veteran by a medical specialist in oncology or other appropriate available medical specialist for the purpose of ascertaining the nature, extent of severity, etiology, and date of approximate onset of adenocarcinoma of the prostate.  The claims folder, including the evidence obtained pursuant to the above paragraph, must be made available to and be reviewed by the examiner in connection with the examination.  The examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination.  All indicated special tests should be undertaken.  

The examiner should express an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's adenocarcinoma of the prostate had its onset in active duty or within the one year presumptive period following retirement from active service in 2002, or is related to service on any basis, to include as a result of inservice exposure to chemicals, carcinogens, jet fuel, and/or hydrocarbons.  The examiner should discuss whether he/she agrees with the VA staff physician in April 2009 who stated that the Veteran's PSA levels were within normal limits until 2005.  The examiner should also discuss the internet evidence submitted by the Veteran regarding chemical exposure and the development of prostate cancer.

If it is found that the Veteran's prostate cancer is related to service, to include inservice exposure to environmental hazards, the physician should offer an opinion as to whether ED or urinary incontinence/voiding dysfunction were caused by or aggravated by the prostate cancer.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  If any opinion cannot be provided without resort to speculation, the examiner should so note.  

3.  Thereafter, the RO should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the requested examination report and required opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.  The RO is advised that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development deemed appropriate in addition to that requested above, the RO should readjudicate the issues of entitlement to service connection for prostate cancer including as due to exposure to carcinogens and hydrocarbons; entitlement to service connection for ED, claimed as secondary to prostate cancer; entitlement to service connection for incontinence and voiding dysfunction, claimed as secondary to prostate cancer; and entitlement to a TTR because of treatment for a service-connected condition (prostatectomy surgery in October 2008) requiring convalescence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

